Title: From John Adams to Elbridge Gerry: Secret as the Grave., 18 October 1779
From: Adams, John
To: Gerry, Elbridge


     
      Mon cher Ami
      Braintree Octr. 18 1779
     
     Looking over your Letter again, I find several Things unanswered. I should be Sorry to think that Mr. D. was the only vote against me. I had rather believe it was Some other State, than that this Gentleman voted vs. from a personal Pique founded on so futile an Affair, So innocently intended and so unlukily divulged, as the only semblance of anything personal between me and him. In public Questions I never differed from that Gentleman in my Opinion, without carrying my Point, except in the 2d Petition, and Time has discovered that in this as well as all others, in which I differd from him I was right and he wrong. I had not then and never had since any personal Ill will or Dislike to that Gentleman, nor by the unluky Expression did I mean to express that he had not great Ingenuity, and a good Heart. But his Connections, or preconcieved Opinions at that time appeard to me to have drawn him from that great, masterly and daring System, that the Times appeared to me to make indispensible, and he had Influence enough at that time with one state S.C to carry the Point by a bare Majority, to the great Injury of the Cause, in my Anxiety and Mortification upon that Occasion to a bosom friend in Confidence, my Passions broke out into that ridiculous Expression, which I was then and have been ever since very sorry for—enough of this however.
     I thank you for the History of my first Appointment, which gives me much Satisfaction, as a Gentleman Mr. B. Deane, wrote something by me to Dr. B, from Mr. Hancock which had given me some Uneasiness—that Mr. H. told him he was extreamly sorry Mr. D. was recalled—that Congress did not do it—that it was done after the Members were withdrawn and Congress very thin. But I find I was appointed by seven states, which is enough to remove this Imputation. I am glad I was absent, and more glad still that Mr. S. Adams was so—and more glad than all the rest that he was against my going. I have my Reasons. You know, if any Man knows, and I Swear that no human Being knows the Contrary, that I never solicited, this nor any other Employment abroad. If I had not refused to be nominated when F., D. and Lee were first appointed, it would have been because the four New England states, Virginia, Georgia, and I believe New Jersey, could not have made a Vote. But I refused as a whole Clubb knows, and insisted on Deane, and A. Lee. In Franklin we all then agreed. If I had not declined when W. Lee and Isard were appointed and when R. H. Lee nominated me, I believe there is no doubt I should have been chosen. But in Truth I was never very desirous of exposing myself, to the sea and the Ennemy, and had too much Diffidence of my own Qualifications to solicit this Honour. I have great Reason to believe, however, that I should have been nominated and appointed 20 at different times, that I can recollect if it had not been for my Name sake. His motives are easier guessed than expressed. So much for this. But altho I have never before solicited, suffrages, I will now begin. I suspect that I shall go to France and live there, without much Negociation with England for some time, not in Idleness I promise you, for I am now as confident that I can render important services to my Country in Europe as I once was diffident of it. My Request is, that in Case there should be no Business to do as Negotiator with England, and in Case you should send to Holland or Prussia, that you would employ me to one of those Places, without any Additional salary, or Emoluments unless it should Occasion Additional Expences to be allowed by Congress. Or if there should be a Vacancy, in France or Spain, that I may fill it up—unless you think it is necessary that I should attend only to England and wait her Motions, in which Case I shall be content. I said before and repeat, that I dont mean to have double salaries or any Additional Emoluments. But I hate to live upon the public Bread without earning it, with the sweat of my Brow.
     I must confess myself, very nearly of your Opinion in all the Articles of your Political Creed excepting as to the Recall of Dr. Franklin. I know as well as Dr. L. or Mr. Iz. every Thing that is to be said for this Measure, but his Name is so great in Europe and America and the People have rested upon him in their own Minds so long, however erroneously, it would take so much Time and Pains to let the People into the Grounds, Reasons and Motives of it, that I have ever hitherto hesitated at it.
     The Recall of Dr. Lee and Mr. Izard, will give them Opportunity and Provocation, I suppose to go great Lengths in laying open foreign Affairs. And if they are restrained by that Delicacy Moderation and Discretion which ought to characterize, foreign Ministers from these Infant States, I shall be happy.
     My dear Friend, there has been a kind of Fatality that has attended, the Representation of the Mass, from the Beginning. Her Delegates never stood by one another, nor it has seemed like those of other States. There is a Jealousy if not an Envy, you know against her, which has appeared to me to endeavour to take Advantages against her, and her Advocates. I could mention innumerable Instances. In little Things this appears as well as in great. Let me mention some that are Personal to myself, in perfect Confidence to you insisting at the same time that you never shew this Letter to any living Being.
     Silas Deane is but of Yesterday and of Nothing in this Cause in Comparison of me. I was known in Europe and vastly celebrated as a Writer, in this Controversy vs. G.B more than fourteen Years ago. S. Ds Name was never heard in it, six years ago. I had been elected every Year with all most Unanimous Votes by a great state, D. was left out by an almost unanimous Vote by a middling state. In the first Commission S.D. was arranged before A. Lee. But when my Commission was made out, I was placed after A. Lee. Lee was a young student in Law, after being a Phicician and a Preceptor to Ld. Shelbournes Children, just beginning to open Cases at the Bar under the Auspices of Mr. Dunning. I had been a Barrister at Law from the year 1761, had been in the fullest and most important Practice for fifteen Years at the Bar; had been Chief Justice of the Massachusetts Bay, by an unanimous Vote of Council to my Commission, had been in Congress from the Beginning, had been President of the Board of War from its Creation, had been long a Member and sometime President of your Committee of Appeals in maritime Causes, had been upon that Committee which laid the foundation of the Navy, and been on allmost all the Committees for establishing disciplining and healing the Army, had been on the Committee for declaring Independency, and that for preparing a Treaty with France, a Measure that you know I was forced, with your Aid to push aganst all the great Folks in Congress, even the deified Franklin. Yet I was placed in the Commission after Mr. Lee.
     Is it possible, sir that the Massachusetts Bay, should ever be respected, or her Rights respected if the Men she most respects are thus to be slighted.
     Is it possible that Congress should be respected, if she suffers those Men upon whom she has as her Records show most depended from the Beginning, those Men who have formed and disciplined her Navy and Army, who have supported her Independance, who have promoted and formed her Alliances, thus to be postponed.
     In the present Instance, Mr. Jay is made Minister Plenipotentiary, I Commissioner. This no doubt is done to give Mr. Jay Rank of me, and a Title above me, in order to maintain the superiority of New York above the Massachusetts Bay. Mr. Jays Name was never heard till 1774, mine was well known in Politicks in 1764.
     These Things are of more Importance in Europe than here to the Public, but these are of too much here. If the Mass. is to be made the Butt and Sport in this Manner you will soon see it abandoned by all Men of Spirit, or you will see it, break the Union, for myself I care very Nothing at all, for my Children I care but little for these Things, but for the public I care much. It is really important that Congress should not dishonour their own Members, it is really important that the Delegates of Mass Bay should support each other’s Honour and Characters, which never can be done if such little stigmas are suffered to be fixed upon them, so unjustly. It is really important that Congress should not dishonour, the Man in one Moment upon whom they confer in the same Moment the most important Commission for ought I know which they ever issued. I could return to my Practice at the Bar, and make Fortunes for my Children and be happier, and really more respected, than I can in the hazardous, tormenting Employments into which they have always put me. I can be easy, even under the Marks of Disgrace they put upon me, but they may depend upon it they either mistake their own Interest in putting me into these Employments, or in putting these Brands upon me—one or the other.
     I am not at all Surprized at your Impatience under the Reflections you mention. I had heard an hint of them, with great Regret. But I am sure, they must be unjust, and that they have made no Impressions here. You stand on sure ground that of eternal Justice and Truth in the Vote about me, and are very far from being chargeable with a Fault in the other Votes, altho I cannot say I should have voted with you in every one of them, I mean for recalling F. and L. Yet there are so many weighty Arguments for them that I cannot blame you.
     It has been reported in Europe that Mr. Deane laid before Congress, a Testimony from the King of France in his own Hand Writing, highly in favour of Mr. Deane. This was so extraordinary, so out of all the Rules of the Court and Maxims of the Monarchy that it was disbelieved. I wish you would inform me of the Fact, and send me a Copy, if there is such an original.
    